Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alysa Youngson on 8/5/2022.

The application has been amended as follows: 

90. A system for providing adaptive, integrated, and interactive hearing healthcare education and communication, comprising: 
at least one storage device storing instructions; and 
at least one computer processor configured to execute the instructions and to cause the system to perform operations comprising: 
providing, to a patient via at least one display device, at least one educational and experiential module, the at least one educational and experiential module comprising one or more of an educational module including content review questions, an experiential module including experience questions related to experiences of the patient using hearing aid, and an interactive troubleshooting module including troubleshooting questions and system responses based on patient answers; 
determining a content review score of the patient related to the content review questions, the experience questions, or the troubleshooting questions and 
determining patient viewing data corresponding to a use of [[the least one]] both educational and experiential module by the patient, wherein the patient viewing data includes at least one of a cumulative number of different videos viewed within a period of time, a title of each of the different videos viewed, and a number of times each of the different videos was viewed; 
comparing the content review score and the patient viewing data corresponding to the use of the least one educational and experiential module by the patient to threshold values to obtain a diagnostic result; 
based on the diagnostic result, automatically generating at least one of a message or an alert related to a hearing aid achievement of the patient; and
automatically transmitting the at least one of the message or the alert to [[at least one of the patient and]] a hearing healthcare provider,
wherein the diagnostic result is communicated to the hearing healthcare provider with the at least one of the message or the alert to assist the hearing healthcare provider in providing hearing healthcare services to the patient,
wherein the at least one of the message or the alert provides a recommendation for at least one of improved hearing aid use or improved communication behavior of the patient based on the hearing aid achievement, 
wherein the threshold values are personalized values set for the patient by the hearing healthcare provider and stored in the at least one storage device, and 
wherein the at least one of the message or the alert is one or more of an email message, a phone call, or a text message.

108. A system for providing adaptive, integrated, and interactive hearing healthcare education and communication, comprising: 
at least one storage device storing instructions; and 
at least one computer processor configured to execute the instructions and to cause the system to perform operations comprising: 
providing, to a patient via at least one display device, at least one educational and experiential module, the at least one educational and experiential module comprising one or more of an educational module including content review questions, an experiential module including experience questions related to experiences of the patient using hearing aid, and an interactive troubleshooting module including troubleshooting questions and system responses; 
providing, to the patient via the at least one display device, at least one content review question about content of the at least one educational and experiential module; 
receiving patient responses to the at least one content review question; 
comparing the patient responses to correct responses; determining if the patient responses are the correct responses; 
determining a content review score of the patient related to the at least one content review question corresponding to a use of [[the least one]] both educational and experiential module by the patient and patient responses to the at least one content review question;
comparing the content review score to threshold values to obtain a diagnostic result; 
based on the diagnostic result, automatically generating at least one of a message or an alert related to a hearing aid achievement of the patient; 
automatically transmitting the at least one of the message or the alert to [[at least one of the patient or]] a hearing healthcare provider,
wherein the diagnostic result is communicated to the hearing healthcare provider with the at least one of the message or the alert to assist the hearing healthcare provider in providing hearing healthcare services to the patient,
wherein the at least one of the message or the alert provides a recommendation for at least one of improved hearing aid use or improved communication behavior of the patient based on the hearing aid achievement, 
wherein the threshold values are personalized values set for the patient by the hearing healthcare provider and stored in the at least one storage device, and 
wherein the at least one of the message or the alert is one or more of an email message, an automated phone call, or a text message.

113. A system for providing adaptive, integrated, and interactive hearing healthcare education and communication, comprising: 
at least one storage device storing instructions; and 
at least one computer processor configured to execute the instructions and to cause the system to perform operations comprising: 
providing, to a patient via at least one display device, at least one educational and experiential module, the at least one educational and experiential module comprising one or more of an educational module including content review questions, an experiential module including experience questions related to experiences of the patient using hearing aid, and an interactive troubleshooting module including troubleshooting questions and system responses based on patient answers; 
receiving, from the patient, patient responses to the content review questions, the experience questions, and[[/or]] the troubleshooting [[module]]questions; 
determining [[at least one of]] a content review score, an experience score, [[or]]and a troubleshooting score corresponding to a use of [[the least one]] both educational and experiential module by the patient based on the patient responses to the content review questions, the experience questions and[[/or]] the troubleshooting [[module]]questions, respectively; 
comparing the at least one of the content review score, the experience score, [[or]]and the troubleshooting score to threshold values to obtain at least one diagnostic result; 
based on the at least one diagnostic result, automatically generating at least one of a message or an alert; and
automatically transmitting the at least one of the message or the alert to [[at least one of the patient or]] a hearing healthcare provider;
wherein the at least one diagnostic result is communicated to the hearing healthcare provider with the at least one of the message or the alert to assist the hearing healthcare provider in providing hearing healthcare services to the patient,
wherein the threshold values are personalized values set for the patient by the hearing healthcare provider and stored in the at least one storage device, and 
wherein the at least one of the message or the alert is one or more of an email message, an automated phone call, or a text message.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715